Exhibit 10.1

CHANGE IN CONTROL AGREEMENT

Agreement made as of the 26th day of February, 2014, by and between Gentiva
Health Services, Inc., a Delaware corporation (the “Company”), and
                     (the “Executive”).

WHEREAS, the Executive is a key employee of the Company; and

WHEREAS, the Board of Directors of the Company (the “Board”) considers the
maintenance of a sound management to be essential to protecting and enhancing
the best interests of the Company and its stockholders and recognizes that the
possibility of a change in control raises uncertainty and questions among key
employees and may result in the departure or distraction of such key employees
to the detriment of the Company and its stockholders; and

WHEREAS, the Board wishes to assure that it will have the continued dedication
of the Executive and the availability of his or her advice and counsel,
notwithstanding the possibility, threat or occurrence of a bid to take over
control of the Company, and to induce the Executive to remain in the employ of
the Company; and

WHEREAS, the Executive and the Company previously entered into a Change in
Control Agreement dated                     , which is scheduled to terminate on
February 26, 2014; and

WHEREAS, the Executive and the Company wish to enter into a new Change in
Control Agreement as set forth herein; and

WHEREAS, the Executive is willing to continue to serve the Company taking into
account the provisions of this Agreement;

NOW, THEREFORE, in consideration of the foregoing, and the respective covenants
and agreements of the parties herein contained, the parties agree as follows:

1. Operation and Term of Agreement. This Agreement shall commence as of the date
first set forth above and shall terminate on February 26, 2017 unless this
Agreement is terminated earlier as set forth below; provided, however, that
after a Change in Control of the Company during the term of this Agreement, this
Agreement shall remain in effect until all of the obligations of the parties
hereunder are satisfied and the Protection Period has expired. Notwithstanding
the foregoing, prior to a Change in Control this Agreement shall immediately
terminate upon termination of the Executive’s employment, except in the case of
such termination under circumstances set forth in the last paragraph of
Section 4 below.

2. Change in Control; Protection Period. A “Change in Control” shall be deemed
to occur on the date that any of the following events occur:

(a) any person or persons acting together which would constitute a “group” for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (other than the Company or any subsidiary), shall
beneficially own (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, at least 25% of the total voting power of all classes of capital
stock of the Company entitled to vote generally in the election of the Board;



--------------------------------------------------------------------------------

(b) either (i) Current Directors (as herein defined) shall cease for any reason
to constitute at least a majority of the members of the Board (for these
purposes, a “Current Director” shall mean any member of the Board as of the date
set forth in the first paragraph of this Agreement, and any successor of a
Current Director whose election or nomination for election by the Company’s
shareholders, was approved by at least two-thirds of the Current Directors then
on the Board) or (ii) at any meeting of the shareholders of the Company called
for the purpose of electing directors, a majority of the persons nominated by
the Board for election as directors in contested elections shall fail to be
elected;

(c) consummation of (i) a plan of complete liquidation of the Company, or (ii) a
merger or consolidation of the Company (A) in which the Company is not the
continuing or surviving corporation (other than a consolidation or merger with a
wholly owned subsidiary of the Company in which all shares of common stock of
the Company (the “Common Stock”) outstanding immediately prior to the
effectiveness thereof are changed into common stock of the subsidiary) or
(B) pursuant to which the Common Stock is converted into cash, securities or
other property, except a consolidation or merger of the Company in which the
holders of the Common Stock immediately prior to the consolidation or merger
have, directly or indirectly, at least a majority of the common stock of the
continuing or surviving corporation immediately after such consolidation or
merger or in which the Board immediately prior to the merger or consolidation
would, immediately after the merger or consolidation, constitute a majority of
the board of directors of the continuing or surviving corporation; or

(d) consummation of a sale or other disposition (in one transaction or a series
of transactions) of all or substantially all of the assets of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred for purposes of this Agreement unless such event also constitutes a
“change in control event” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended and the regulations and guidance promulgated
thereunder (the “Code”).

A “Protection Period” shall be the period beginning on the date of a Change in
Control and ending on the second anniversary of the date on which the Change in
Control occurs.

3. Termination Following Change in Control. The Executive shall be entitled to
the benefits provided in Section 4 hereof upon any termination of his or her
employment with the Company within a Protection Period, except a termination of
employment (a) because of his or her death; (b) because of a “Disability;”
(c) by the Company for “Cause;” or (d) by the Executive other than for “Good
Reason.”

(i) Disability. The Executive’s employment shall be deemed to have terminated
because of a “Disability” if the Executive applies for and is determined to be
eligible to receive disability benefits under the Company’s long-term disability
plan or program, or, in the absence of such a plan or program, as defined in
Section 22 of the Code.

 

2



--------------------------------------------------------------------------------

(ii) Cause. Termination by the Company of the Executive’s employment for “Cause”
shall mean termination due to (A) the Executive’s conviction or plea of guilty
or nolo contendere of a felony, (B) any act of willful fraud, dishonesty or
moral turpitude, (C) the willful and continued failure by the Executive to
substantially perform his or her duties with the Company, and the Executive has
not corrected such failure within ten (10) days after a written demand for
substantial performance is delivered to the Executive by the Board which
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his or her duties, or (D) the willful
engaging by the Executive in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise. For purposes hereof, no act,
or failure to act, on the Executive’s part shall be considered “willful” unless
done, or omitted to be done, by the Executive without reasonable belief that his
or her action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the entire membership of the Board at a meeting of the
Board called and held for that purpose (after reasonable notice to the Executive
and an opportunity for the Executive, together with his or her counsel, to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive engaged in the prohibited conduct set forth above in the first
sentence of this subsection and specifying the particulars thereof in detail.

(iii) Without Cause. The Company may terminate the employment of the Executive
without Cause (other than for Disability) during a Protection Period only by
giving the Executive written notice of termination to that effect. In that
event, the Executive’s employment shall terminate on the date such notice is
provided to the Executive (or such later date as may be specified in such
notice), and the benefits set forth in Section 4 hereof shall be provided to the
Executive.

(iv) Good Reason. For purposes hereof, “Good Reason” shall mean, unless remedied
by the Company within thirty (30) days after the receipt of written notice from
the Executive as provided below or consented to in writing by the Executive:

(A) a material reduction by the Company in the Executive’s annual base salary
(other than any reduction therein which is in proportion to reductions in the
base salaries of all of the Company’s executive officers, unless, however, such
proportionate reduction exceeds 20% of the Executive’s annual base salary);

(B) the Company has required the Executive to be relocated anywhere in excess of
forty (40) miles farther from the Executive’s principal residence than was the
Executive’s office location immediately before the beginning of the Protection
Period, except for required travel on the business of the Company;

(C) the Company has failed to maintain plans providing benefits not materially
less favorable, when considered in the aggregate, than those provided by any
benefit or compensation plan (including, without limitation, any incentive
compensation plan, bonus plan or program, retirement,

 

3



--------------------------------------------------------------------------------

pension or savings plan, stock option plan, restricted stock plan, life
insurance plan, health and dental plan and disability plan) in which the
Executive is participating immediately before the beginning of the Protection
Period, or the Company has taken any action which would adversely affect the
Executive’s participation in or reduce the Executive’s benefits (other than
stock option, restricted stock, performance share unit or performance cash award
grants) under any such plans in the aggregate or deprive the Executive of any
material fringe benefit in the aggregate enjoyed by the Executive immediately
before the beginning of the Protection Period, or the Company has failed to
provide the Executive with the number of paid vacation days to which he or she
would be entitled in accordance with the normal vacation policy of the Company
as in effect immediately before the beginning of the Protection Period;
provided, however, that a reduction in benefits under the Company’s employee
benefit plans that are maintained for the Company’s non-executive employees and
that applies equally to all participants in the plans shall not constitute “Good
Reason” for termination by the Executive;

(D) the Executive is assigned any material duties inconsistent with his or her
status as a senior executive officer of the Company or the Executive’s
authority, duties or responsibilities are materially diminished from those in
effect immediately prior to the Change in Control;

(E) the Company has failed to obtain the assumption of the obligations contained
in this Agreement by any successor as contemplated in Section 9(c) hereof; or

(F) there occurs any purported termination of the Executive’s employment by the
Company for Cause or without Cause which is not effected pursuant to a written
notice of termination as described in subsection (ii) or (iii) above.

The Executive shall exercise his or her right to terminate employment for Good
Reason by giving the Company, within ninety (90) days of the initial existence
of the Good Reason condition, written notice of termination specifying in
reasonable detail the circumstances constituting such Good Reason, and the
Company will have a period of thirty (30) days from receipt of such written
notice during which it may remedy the condition. In the event the Company fails
to remedy the condition within such period, the Executive’s employment shall
terminate immediately following the end of such period.

A termination of employment by the Executive within a Protection Period shall be
for Good Reason if one of the occurrences specified in this subsection (iv)
shall have occurred, notwithstanding that the Executive may have other reasons
for terminating employment, including employment by another employer which the
Executive desires to accept.

4. Benefits Upon Termination Within Protection Period. If, within a Protection
Period, the Executive’s employment by the Company shall be terminated (a) by the
Company without Cause and not due to the Executive’s death or Disability, or
(b) by the

 

4



--------------------------------------------------------------------------------

Executive for Good Reason, the Executive shall be entitled to severance benefits
provided for below (and the Executive shall not be entitled to severance
benefits otherwise payable under the Executive’s separate severance agreement
with the Company or under any other severance plan or policy of the Company):

(i) The Company shall pay to the Executive (A) base salary at the rate then in
effect through the date of the Executive’s termination of employment in
accordance with the standard payroll practices of the Company or such earlier
date as required by applicable law, and (B) any earned but unused paid time off
(“PTO”) in accordance with the Company’s general PTO policy, which shall be paid
in a lump sum ten (10) business days after the date of such termination of
employment;

(ii) The Company shall pay to the Executive an amount in cash equal to two times
(2x) the sum of (A) the Executive’s annual base salary in effect immediately
prior to the date of the Executive’s termination of employment or the date of
the Change in Control (whichever is higher), and (B) the higher of (x) the
Executive’s target annual bonus for the year that includes the date of the
Executive’s termination of employment or (y) the annual bonus of the Executive
averaged for the three (3) years immediately prior to the year that includes the
date of the Executive’s termination of employment; and such amount shall be
paid, subject to Section 10 below, in a lump sum ten (10) business days after
the date of such termination of employment;

(iii) The Executive shall be entitled to a pro rata share of the target annual
bonus for the year that includes the date of the Executive’s termination of
employment based on the number of days of such year that the Executive was
employed by the Company, which shall be paid, subject to Section 10 below, in a
lump sum ten (10) business days after the date of such termination of
employment;

(iv) The Company shall continue to cover the Executive and his or her dependents
under, or provide the Executive and his or her dependents with insurance
coverage no less favorable than, the Company’s life, health and dental plans or
programs (as in effect on the day immediately preceding the Protection Period or
on the date of termination of his or her employment, whichever is more favorable
to the Executive) for a period equal to the lesser of (x) two years following
the date of termination or (y) until the Executive is provided by another
employer with benefits substantially comparable to the benefits provided by such
plans or programs, provided, however, that the provision of this benefit shall
be contingent upon the cooperation of the Executive (or his or her spouse or
dependent, as applicable) with any reasonable request by the Company to
facilitate the provision of such benefit, including responding to questionnaires
and submitting to minimally intrusive medical examinations. Executive shall be
responsible for any Federal, state or local tax with respect to such benefit
coverage described in this subsection (iv);

(v) All options to purchase Company stock held by the Executive and all
restricted shares of Company stock, restricted Company share units, performance
share units, performance cash awards and other equity-based compensation awards
held by the Executive shall become immediately vested in full upon such
termination of

 

5



--------------------------------------------------------------------------------

employment, and all such stock options shall be exercisable for the longer of
(x) one year following such termination of employment (but not beyond the
original full term of the award) or (y) such period of time as may be provided
for in the plan under which such awards were granted;

(vi) All of the Executive’s benefits accrued under the pension, retirement,
savings and deferred compensation plans of the Company shall become vested in
full; provided, however, that to the extent such accelerated vesting or benefits
cannot be provided under one or more of such plans because of nondiscrimination
requirements under the Code, a cash amount equivalent to any unvested benefits
shall be paid to the Executive outside the applicable plan in a lump sum,
subject to Section 10 below, ten (10) business days after the date of
termination of employment; provided, further, however, that, to the extent any
such unvested benefit constitutes nonqualified deferred compensation for
purposes of Section 409A of the Code, the payment of a cash amount equivalent to
such nonqualified deferred compensation shall instead be made at the time the
underlying benefit was otherwise scheduled to be paid under the applicable plan;
and

(vii) The Executive shall be entitled to outplacement services with an
outplacement firm of the Executive’s choice for up to twelve (12) months or
until the Executive obtains comparable employment (as determined by the
Company), whichever is shorter; provided, however, that (i) the Executive must
select an outplacement firm and commence the outplacement services no more than
ninety (90) days following the Executive’s termination of employment, (ii) such
outplacement services must be reasonable and commensurate with the Executive’s
position with the Company (as determined by the Company), and (iii) in no event,
shall the aggregate amount the Company incurs to provide such outplacement
services exceed more than thirty thousand dollars ($30,000).

Notwithstanding anything in this Agreement to the contrary, in the event the
Executive’s employment with the Company is terminated by the Company (other than
for Cause) within the one year period before the date on which the Change in
Control occurs, and it is reasonably demonstrated that such termination (i) was
at the request of a third party who has taken steps reasonably calculated or
intended to effect the Change in Control or (ii) otherwise arose in connection
with or in anticipation of the Change in Control, the Executive shall be
entitled to the benefits described in this Section 4 above, except as otherwise
modified in this paragraph. In such event, amounts will be payable hereunder
only following, and, subject to Section 10 below, ten (10) business days after
the Change in Control. If prior to the Change in Control the Executive was
receiving severance benefits under any severance agreement or plan of the
Company, the Executive shall continue to receive severance benefits under such
severance agreement or plan of the Company even following the Change in Control,
and any amount so payable hereunder shall be reduced by the total amount of
severance benefits previously paid and that will be paid to the Executive under
such other severance agreement or plan of the Company. In addition, with respect
to the benefits described in subsection (v), to the extent any unvested awards
as of the date of the Executive’s termination of employment expired or were
otherwise terminated without any compensation paid in lieu thereof, the
Executive shall receive an additional cash payment equal to the fair market
value of such awards (as determined in good

 

6



--------------------------------------------------------------------------------

faith by the Company) as if fully vested and outstanding as of the date of the
Change in Control or, if earlier, the expiration of the original full term of
the award as if such awards remained outstanding through such date. The
additional payment shall be made, subject to Section 10 below, ten (10) business
days after the Change in Control. No other benefits shall be provided under this
paragraph with respect to the awards described in subsection (v).

5. Non-exclusivity of Rights. Except as expressly set forth herein, this
Agreement shall not prevent or limit the Executive’s continuing or future
participation in any benefit, bonus, incentive or other plans, practices,
policies or programs provided by the Company or any of its subsidiaries and for
which the Executive may qualify, nor shall it limit or otherwise affect such
rights as the Executive may have under any stock option or other agreements with
the Company or any of its subsidiaries. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, practice,
policy or program of the Company or any of its subsidiaries at or subsequent to
the date of termination of the Executive’s employment shall be payable in
accordance with such plan, practice, policy or program.

6. Full-Settlement; Legal Expenses. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement. The Company
agrees to pay all legal fees and expenses which the Executive may reasonably
incur as a result of any dispute or contest by or with the Company or others
regarding the validity or enforceability of, or liability under, any provision
of this Agreement (including as a result of any contest by the Executive about
the amount of any payment hereunder) if the Executive substantially prevails in
the dispute or contest. Following the final determination of the dispute in
which the Executive has substantially prevailed, the Company shall reimburse all
such reasonable costs within ten (10) days following written demand therefor
(supported by documentation of such costs) by the Executive, and the Executive
shall make such written demand within sixty (60) days following the final
determination of the dispute; provided, however, that such payment shall be made
no later than on or prior to the end of the calendar year following the calendar
year in which the cost is incurred. Notwithstanding the foregoing, in the event
a final determination or the dispute has not been made by December 20 of the
year following the calendar year in which the cost is incurred, the Company
shall, within ten (10) days after such December 20, reimburse such reasonable
costs (supported by documentation of such costs) incurred in the prior taxable
year; provided, however, that the Executive shall return such amounts to the
Company within ten (10) business days following the final determination if the
Executive did not substantially prevail in the dispute. The amount of any
expenses eligible for payment under this Section 6 during a calendar year will
not affect the amount of any expenses eligible for payment under this Section 6
in any other taxable year. In any such action brought by the Executive for
damages or to enforce any provisions of this Agreement, the Executive shall be
entitled to seek both legal and equitable relief and remedies, including,
without limitation, specific performance of the Company’s obligations hereunder,
in his or her sole discretion.

 

7



--------------------------------------------------------------------------------

7. Excise Tax Cut Back.

(a) Anything in this Agreement to the contrary notwithstanding, if it shall be
determined that any payment, distribution or benefit provided (including,
without limitation, the acceleration of any payment, distribution or benefit and
the acceleration or exercisability of any stock option) to the Executive or for
his or her benefit (whether paid or payable or distributed or distributable)
pursuant to the terms of this Agreement or otherwise would be subject, in whole
or in part, to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the amounts payable to the Executive under Section 4(ii) of this
Agreement shall be reduced (by the minimum possible amount) until no amount
payable to the Executive is subject to the Excise Tax; provided, however, that
no such reduction shall be made if the net after-tax benefit (after taking into
account Federal, state, local or other income, employment, self-employment and
excise taxes) to which the Executive would otherwise be entitled without such
reduction would be greater than the net after-tax benefit (after taking into
account Federal, state, local or other income, employment, self-employment and
excise taxes) to the Executive resulting from the receipt of such payments with
such reduction.

(b) All determinations required to be made under this Section 7, including
whether a payment would result in an Excise Tax, shall be made by
PricewaterhouseCoopers LLP or, if PricewaterhouseCoopers LLP cannot or will not
provide such services, another nationally recognized accounting firm acceptable
to both parties (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive as requested by the Company
or the Executive. All fees and expenses of the Accounting Firm shall be borne
solely by the Company and shall be paid by the Company. All determinations made
by the Accounting Firm under this Section 7 shall be final and binding upon the
Company and the Executive.

8. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its subsidiaries, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company or any of its subsidiaries and which has
not become public knowledge (other than by acts of the Executive or his or her
representatives in violation of this Agreement). After the date of termination
of the Executive’s employment with the Company, the Executive shall not, without
the prior written consent of the Company, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 8 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

9. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s heirs, executors,
administrators, legal representatives or successor(s) in interest.

 

8



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

10. Section 409A of the Code.

(a) It is intended that this Agreement will comply with Section 409A of the Code
(and any regulations and guidance issued thereunder) to the extent the Agreement
is subject thereto, and the Agreement shall be interpreted on a basis consistent
with such intent. If an amendment of the Agreement is necessary in order for it
to comply with Section 409A, the parties hereto will negotiate in good faith to
amend the Agreement in a manner that preserves the original intent of the
parties to the extent reasonably possible.

(b) Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of his or her “separation from service” (within
the meaning of Treas. Reg. Section 1.409A-1(h)) to be a “specified employee”
(within the meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any
payment that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code, such payment shall not be made prior to the earlier of (i) the expiration
of the six (6)-month period measured from the date of his or her “separation
from service,” or (ii) the date of his or her death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments delayed pursuant to this
Section 10 (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid to the Executive in a
lump sum, and any remaining payments due under this Agreement shall be paid in
accordance with the normal payment dates specified for them herein.

(c) Notwithstanding any provision of this Agreement to the contrary, for
purposes of Section 4 above, the Executive’s employment will be deemed to have
terminated on the date of the Executive’s “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) with the Company. Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days, the actual date of payment of any nonqualified deferred compensation
within the specified period shall be within the sole discretion of the Company.

(d) Wherever payments under this Agreement are to be made in installments, each
such installment shall be deemed to be a separate payment for purposes of
Section 409A. For purposes of this Agreement, each payment is intended to be
excepted from Section 409A to the maximum extent provided under Section 409A as
follows: (i) each payment that is scheduled to be made following the Executive’s
termination date and within the applicable 2-1/2 month period specified in
Treas. Reg. Section 1.409A-1(b)(4) (i.e., generally March 15th of the calendar
year following the calendar year in which the Executive terminated employment)
is

 

9



--------------------------------------------------------------------------------

intended to be excepted under the short-term deferral exception as specified in
Treas. Reg. Section 1.409A-1(b)(4), (ii) post-termination medical benefits are
intended to be excepted under the medical benefits exception as specified in
Treas. Reg. Section 1.409A-1(b)(9)(v)(B), (iii) post-termination outplacement
expenses are intended to be excepted under the outplacement expenses exception
specified in Treas. Reg. Section 1.409A-1(b)(9)(v)(A), and (iv) each payment
that is not otherwise excepted under the short-term deferral exception, medical
benefits exception or outplacement expenses exception is intended to be excepted
under the involuntary separation pay exception as specified in Treas. Reg.
Section 1.409A-1(b)(9)(iii).

(e) With respect to any reimbursement or in-kind benefit arrangements of the
Company and its subsidiaries provided for herein that constitute deferred
compensation for purposes of Section 409A of the Code, the following conditions
shall be applicable: (i) the amount eligible for reimbursement, or in-kind
benefits provided, under any such arrangement in one calendar year may not
affect the amount eligible for reimbursement, or in-kind benefits to be
provided, under such arrangement in any other calendar year (except that the
health and dental plans may impose a limit on the amount that may be reimbursed
or paid if such limit is imposed on all participants), (ii) any reimbursement
must be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred, and (iii) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

(f) No action or failure to act pursuant to this Section 10 shall subject the
Company to any claim, liability, or expense, and the Company shall not have any
obligation to indemnify or otherwise protect the Executive from the obligation
to pay any taxes pursuant to Section 409A of the Code.

11. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws thereof. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

[Name and address]

If to the Company:

Gentiva Health Services, Inc.

3350 Riverwood Parkway

Suite 1400

Atlanta, GA 30339

Attention: Chief Executive Officer

 

10



--------------------------------------------------------------------------------

or to such other address as either party shall have furnished to the other
herewith. Notice and communications shall be effective when actually received by
the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(e) The Executive’s failure to insist upon strict compliance with any provision
hereof shall not be deemed to be a waiver of such provision or any other
provision thereof.

(f) This Agreement contains the entire understanding of the Company and the
Executive with respect to the subject matter hereof but, except as specifically
provided in Section 4 hereof, does not supersede or override the provisions of
(i) any stock option, employee benefit or other plan, program, policy or
practice in which Executive is a participant or under which the Executive is a
beneficiary, (ii) the Severance Agreement dated as of                     
between the Executive and the Company or (iii) the Indemnification Agreement
dated as of                      between the Executive and the Company;
provided, however, that this Agreement does supersede and replace any prior
severance agreement (except the Severance Agreement identified in subdivision
(ii) of this subsection (f)) and change in control agreements between the
Company and the Executive.

[Next Page is Signature Page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set his or her hand and, pursuant
to the authorization from its Board of Directors, the Company has caused these
presents to be executed as of the day and year first above written.

 

 

Name: [                     ] GENTIVA HEALTH SERVICES, INC. By:  

 

Name: [                     ] Title: [                     ]

 

12